internal_revenue_service appeals_office n los angeles street ms la-8000 room los angeles ca department of the treasury taxpayer_identification_number date date person to contact employee id number tel fax kkkkk uil index number release date a redaction legend a b c taxpayer name taxpayer address taxpayer_identification_number certified dear this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 we made the adverse determination for the following reason s you have not demonstrated that you are organized and operated exclusively for charitable educational or other purposes and that no part of your net_earnings inure to the benefit of private shareholders or individuals as required by sec_501 of the internal_revenue_code sec_1 c - a you appear to be operated primarily for the purpose of operating a retail center for your members to operate their individual businesses your proposed customers are not limited to any charitable_class further you have not established that your operations serve public rather than private interests sec_1_501_c_3_-1 contributions to your organization are not deductible under code sec_170 you're required to file federal_income_tax returns on forms u s_corporation income_tax return or u s income_tax return for estates and trusts mail your form to the appropriate internal_revenue_service center per the form’s instructions you can get forms and instructions by visiting our website at www irs gov forms-pubs or by calling 800-tax-form we'll make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in either e e e united_states tax_court the united_states court of federal claims the united_states district_court for the district of columbia you must file a petition or complaint in one of these three courts within days from the date we mailed this determination_letter to you contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment you can write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc note we will not delay processing income_tax returns and assessing any taxes due even if you file a petition for declaratory_judgment under sec_7428 of the code you also have the right to contact the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven’t been able to resolve your problem with the irs please contact the taxpayer_advocate for the irs office that issued this letter assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you qualify for tas tas assistance is not a substitute for established irs procedures such as the formal appeals process tas cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely wkkk appeals team manager department of the treasury internal_revenue_service irs p o box cincinnati oh legend b state c date d name f name g types of members h types of members w number x number dear date date employer d number contact person id number contact telephone number contact fax number vil dollar_figure-00 we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that‘you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts - you incorporated in b on c you are organized exclusively for charitable scientific and educational_purposes as defined in sec_501 of the code your articles of incorporation state you provide a place of inspiration and opportunity for practitioners artists and educators to promote advance and study individualized personal awareness and care also you educate the general_public regarding integrative wellness the arts and holistic living you have four directors including d and f your code of regulations states your initial members are d and f and they shall be a member until resignation incapacity or death the initial members may remove any member with or without cause you are a cooperative collaborative consortium for practitioners educators artists and service providers you benefit the general_public by providing education on the importance of integrative wellness the arts holistic living and related health matters and benefits and by engaging in various community outreach activities your members will be able to provide significant benefits to the community and interact with each other in a way none could alone you currently have over w members around’ offices studios and local businesses throughout central b use your facility full or part time but most do their work in members represent their own businesses you do not participate in any administrative aspects of member business your function is to create an infrastructure for a cooperative community you address the needs and mission of the cooperative not the administrative aids or small_business support to members however many fellow members are small_business support professionals approximately in private practice the remaining for-profit members represent academic institutions local retailers or farms small_business support professionals artists and educators of your members are for-profit members most are private practices or individual providers the other others are non-profits who pay the standard membership rates and fees of your members are non-profits about of are non-profits who are gifted a membership the you have two levels of membership g and h g are professionals offering integrative services or products wanting to be part of a community of referrals and resources they can be incorporated into integrative treatment teams and are easily searchable through your website a g can be flexible who are those not using your space or using it rarely a resident practitioner who are those using your space regularly or a resident teacher who are those holding regular classes at your facility h are people or businesses that support you but are unlikely to work directly with patients clients or students h level benefits include vast resource network for the public help promoting member business and events option to participate in member to member benefits option to support community outreach ability to rent gathering spaces or the entire facility sell or display art or retail and keep all sales g level benefits include all the benefits provided to h members in addition to those listed above they also receive e e e access to small_business support ability to host four guest events per year twenty-four hour access to the facility flexible g resident practitioners and resident teachers have benefits similar to g members with different fee levels your members utilize you and pay rent that is substantially less than commercial rates for comparable facilities to provide for the community and each other letter rev catalog number 47630w you are rooted in equal exchange in furthering this philosophy you and many of your members offer donation based services you ask that everyone donate something for services received but if one cannot financially donate you provide a surplus container from which they may take a coin to donate the support from donations sustains you financially and ensures each person is truly invested in his or her own process while each of your members is an autonomous business owner your co-op fosters an environment of collaboration you are based on the values of self-help self-responsibility authenticity compassion and solidarity your founding goal is to be a place of inspiration empowerment and opportunity for practitioners artists educators and service providers you believe that working together you can create far more good than anyone can do on his or her own members join your cooperative to support your community outreach and to be close to professional and personal resources you conduct the following community outreach activities ' e e e e e twice per year the public can receive free physicals cholesterol tests diabetes tests hearing tests postural tests lifestyle inventories mental health screens cardiovascular screens and the following free classes from members yoga meditation health insurance information integrative health care skin care tai chi massage reflexology essential oils and acupuncture members participate in professional dialogue and resourcing for community questions and provide community wide referrals and provide input and opportunities for creating integrative treatment teams allows local organizations access for fundraisers support groups meetings and retreats and access to your practitioners educators artists and service providers you do this through allowing such organizations to become members and contribute to the collective acommunity market held weekly during the summer the market provides free space for local farmers to sell their produce to the general_public full moon drummings held monthly to educate the public about native american traditions a medicinal herb garden maintained by you products are made available for sale in your facility you may provide the following additional activities in the future if the finances and resources of the center allow e e e acommunity clinic program to provide free access to wellness services and support provided by your practitioners educators artists and service providers ascholarship fund to help make integrative wellness services classes programs and out-of-pocket therapies more accessible to the general_public educational conversations between the public and your members about their health needs your members may use your x-acre facility and grounds as a benefit of membership your members may use your facility for the following professional purposes private practice workshops classes seminars continuing education meetings letter rev catalog number 47630w luncheons benefits administrative space retail display or sales art display or sales cd release concerts musical performances book signings other professional purposes you do not interfere in how members promote or price services or events members are always hosts you do not help with clients students patients or guests members must promote their own events members keep all the earnings and pay a space usage rate per their membership agreement all members may request an event be considered for a split of all revenues with you in place of the standard hourly rate your members may also use your facility for the following private family and social events provided they use another member for their planning and catering needs e weddings rehearsal dinners bridal showers baby showers baptisms celebrations social luncheons other personal uses you allow the general_public to visit monday through friday from 9am to spm for coffee tea free wi-fi shop the retail spaces and enjoy the public outdoor space when not used for events you anticipate entering into a lease with d for the facility where you will conduct your activities you also received a loan from d that accrues interest at the short term federal minimum rate you state you are funded entirely by memberships private donations and space usage fees your financial information shows revenues are almost exclusively from membership fees and gross_receipts from rental income your expenses include salaries occupancy professional fees décor repair and maintenance and other expenses law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to qualify under sec_501 of the letter rev catatog number 47630w code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes under sec_501 of the code unless it serves a public rather a private interest thus itis necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 provides the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relieving the poor and distressed or the underprivileged combating community deterioration lessening neighborhood tensions and eliminating prejudice and discrimination sec_1 c -1 d i provides that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_69_175 1969_1_cb_149 an organization formed by parents of pupils attending a private school that provides school_bus transportation for its members' does not qualify for exemption under sec_501 of the code because when a group of individuals associate to provide a cooperative service for themselves they are serving a private interest revrul_69_572 1969_2_cb_119 concluded that a nonprofit organization created to construct and maintain a building for the exclusive purpose of housing and serving member agencies exempt under sec_501 of the code is exempt under sec_501 because of the close connection between the organization and the charitable functions of the tenant-organizations and the rental of the facilities at rates substantially below fair rental value the organization furthers the charitable purposes of the tenants the organization primarily relied on charitable_contributions from the public and loans from charitable organizations to pay expenses and costs in revrul_71_395 1971_2_cb_228 a cooperative art gallery was formed and operated by a group of artists for the purpose of exhibiting and selling their works and did not qualify for exemption under sec_501 c of the code it served the private purposes of its members even though the exhibition and sale of paintings may be an educational activity in other respects revrul_76_147 1976_1_cb_151 states that an organization formed to improve conditions in an area of a city where the income level is higher and housing better than in other areas of the city and whose activities include providing general information on methods of counteracting housing deterioration and ways of improving homes may qualify for exemption under sec_501 of the code letter rev catalog number 47630w in revrul_76_419 1976_2_cb_146 an organization that purchased blighted land developed it into an industrial park and rented space in the park at favorable terms to industrial enterprises that would not ordinarily locate in the area was held to be organized and operated for the charitable purpose of promoting social welfare relieving the poor and distressed and combating community deterioration the organization required tenants to hire a significant number of presently unemployed persons and it required tenants to train workers in needed skills tenants that hired low skill workers were favored over those who had high initial job skill requirements revrul_77_111 1977_1_cb_144 involved two situations in the first situation an organization was formed to increase business patronage in a deteriorated area mainly inhabited by minority groups it provided information to the public on the area's shopping opportunities local transportation and accommodations the ruling concluded that the primary purpose of the organization was to promote business which was not an exempt_purpose as such the organization did not qualify for exemption under sec_501 of the code in the second situation the organization's purpose was to revive retail sales in an area suffering from continued economic decline by constructing a retail shopping center the organization purchased land which it sold to the city at no profit the city acquired additional land for the project the city required that minorities be utilized in both the construction and the operation of the project stores located within the project were also required to employ a certain percentage of minority group employees nevertheless the ruling concluded that the organization's activities resulted in major benefits accruing to the stores that will locate in the shopping center the ruling concluded that the organization's activities were directed to benefit the businesses in the shopping center rather than to accomplish exclusively c purposes therefore the organization did not qualify for exemption under sec_501 revrul_77_366 1977_2_cb_192 concluded that a nonprofit organization that arranges and conducts winter-time ocean cruises during which activities to further religious and educational_purposes are provided in addition to extensive social and recreational activities is not operated exclusively for exempt purposes and does not qualify for exemption in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes the petitioner's activities were largely animated by non-exempt purposes directed fundamentally to ends other than that of education in 46_tc_47 the court considered a collective organization created to dredge waterways the majority of the funds for this activity came from owners of property adjacent to the waterways the court found that the primary beneficiaries were the adjacent property owners any benefit to the general_public because these dredged waterways would be a safe_harbor for boats during a storm was secondary therefore the organization was not exempt because of the significant private benefit provided application of law to qualify for exemption under sec_501 of the code you must be both organized and operated exclusively for exempt purposes as described in sec_1_501_c_3_-1 your operations primarily function to provide cooperative services for your members and therefore function to serve the private interests of your members letter rev catalog number 47630w to satisfy the operational_test under sec_1_501_c_3_-1 an organization must establish that it is operated exclusively for one or more exempt purposes you were formed for the non-exempt purpose of operating a cooperative for members including providing a facility for professional and personal purposes you are distinguishable from sec_1_501_c_3_-1 and sec_1_501_c_3_-1 you do provide some charitable activities such as providing non-profits with donated memberships but this makes up approximately of your membership and is not your exclusive purpose similarly you have educational events such as free health days where you educate the public on healthcare and full moon drummings to educate people on native american traditions however these activities are only held occasionally and are not your exclusive purpose your operations and financial information demonstrate your primary purpose is operating as a co-op for members as held in better business bureau of washington d c inc v united_states a single non-exempt purpose if substantial will preclude tax exemption under sec_501 of the code the operation of your cooperative a substantial part of your activities is a non-exempt purpose like revrul_69_175 your members associate together to provide a cooperative service for themselves to qualify for exemption under sec_501 of the code you must serve a public rather than a private interest as described in sec_1_501_c_3_-1 as in revrul_71_395 you are formed as a cooperative primarily for the benefit of your members your members are autonomous business owners and you do not interfere in member events your function is to create an infrastructure for a cooperative community members get benefits from joining you including a resource network promotion of events ability to rent the facility for professional and personal events and the ability to sell art or retail and keep all sales therefore the cooperative nature of your membership serves a substantial private benefit to your members you are distinguishable from revrul_76_147 because you are a membership_organization operating as a cooperative even though your operations may result in benefit to the community the primary beneficiaries of your operations are your members who are mostly for-profit organizations thus even if the operations of your members provide some benefit the community you are not directly benefiting the community instead your operations directly and substantially benefit your members and their for-profit operations this substantial private benefit precludes exemption under sec_501 of the code you are not like the organization in revrul_69_572 the majority of your members are for-profit organizations you are not providing your facility to exclusively to entities exempt under sec_501 of the code additionally you are almost entirely funded by membership fees and rental income from use of your facility these fees collected pay for your operating costs including the costs of operating your facility salaries and professional fees this demonstrates that your services are not provided to charitable organizations nor are they provided in a charitable manner you are not like the organization in revrul_76_419 your members are mostly for-profit organizations and you do not require members to operate in a charitable manner such as working to reduce unemployment by offering jobs to low skill workers or providing job training you describe your members as practitioners educators artists and service providers who are typically skilled professionals therefore you are facilitating the improvement of existing businesses by offering a cooperative business network and facility usage rather than improving the community as a whole letter rev catalog number 47630w you are like the organization in revrul_77_111 because your activities primarily benefit your members instead of accomplishing exclusively charitable and educational_purposes even though you will provide some educational benefits to the community through public events your primary purpose is serving as a cooperative for members this substantial private benefit to your members precludes exemption under sec_501 of the code like the organization in revrul_77_366 you are not operated for exclusively exempt purposes because your primary activity is operating a business cooperative even though you do have some educational and charitable programs like public health screening days and donating memberships to non-profits the purpose of providing a facility to members for both business and personal_use and facilitating for-profits to conduct business is not exclusively educational or charitable therefore you do not qualify for exemption under sec_501 of the code similar to the organization described in ginsberg v commissioner the primary beneficiaries of your activities are your members any benefit the public receives through occasional education programs is secondary to the benefit members get from being able to use your facilities at reduced costs having a network of businesses and business support and having the opportunity to sell art or retail goods your position you state you are similar to the organizations in revrul_69_572 and revrul_71_529 because you provide a facility for rent substantially less than comparable rents for commercial facilities and you materially assist your members in the performance of the respective functions and bring substantial benefits to the users of the facility you provide a central place to enable your member tenants to facilitate effective coordination of their operations and services which furthers a charitable purpose within the meaning of sec_501 of the code by serving as a collaborative consortium for your members you provide significant benefits to the general_public that outweigh any private benefits to your members you are similar to the organization in revrul_76_147 because the programs and activities conducted at the center will benefit the individuals participating in such programs and activities in the short term and the larger community and general_public in the long term you are similar to the organization in revrul_66_179 situation because you will advance education and science which is charitable and education is provided through various means you promote social welfare within the meaning of sec_501 of the code by advancing science and the education of those who participate in the programs and activities conducted at the center you are similar to other organizations that were granted tax-exemption by the internal_revenue_service under c of the code for providing instruction and training that included diverse activities such as counseling widows dancing marriage counseling student exchange programs counseling immigrants and training prisoners as noted in revenue rulings and letter rev catalog number 47630w our response to your position you are not similar to the organizations in revrul_69_572 and because substantially_all of your members are not exempt under sec_501 of the code your tenants are mostly for-profit organizations conducting commercial activities not exclusively charitable activities you are not funded by contributions you are funded by membership fees and rental income from use of your facility these fees collected pay for your costs including the costs of your facility salaries and professional fees demonstrating that your services are not provided substantially below cost you are not providing essential functions for sec_501 organizations like the organizations in revrul_69_572 and revrul_71_529 your primary function is to provide a facility and a member cooperative to those who pay the membership fees and usage rates for access to the facility this is not an exclusively charitable or educational purpose within the meaning of sec_501 you are not similar to the organization in revrul_66_179 situation as your primary activity is not directly carrying out programs that further exempt purposes under c of the code your educational programs are not your primary purpose your primary purpose is providing a member cooperative to those who have paid your membership and usage rate fees even if your members provide charitable or educational activities themselves your members are almost exclusively for-profit organizations you have no requirements restricting business or personal activities conducted at your facility to only educational or charitable activities therefore your primary purpose is furthering the operations of for-profit businesses not educational or charitable activities you are not exclusively providing educational activities such as counseling or training as noted in revenue rulings and even though you have some educational activities like free health screening days and education about native americans you have the substantial purpose of operating a cooperative for your members this benefit to your members most who are for-profits precludes you from exemption conclusion based on the information submitted we conclude that you are not an organization described in sec_501 of the code because you are not operated exclusively for one or more exempt purposes set forth in sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on letter rev catalog number 47630w e the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail internal_revenue_service eo determinations quality assurance room p o box cincinnati oh street address for delivery service internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree letter rev - catalog number 47630w if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication ce letter rev catalog number 47630w
